On Petition for Rehearing.
EDGERTON, Associate Justice.
The petition for rehearing relies, in part, on the proposition that the trial court made no finding of fact concerning invention. It is true that the court failed to make its finding, that there was no invention in choosing vinyl resin as a binder for sandpaper, expressly as a finding of fact. In No. 7541 this finding was made as a conclusion of law; in Nos. 7539 and 7540 it was made in a memorandum opinion. This may have been a technical error. We need not decide whether it was one or whether, if so, it was a harmless one in this case; for appellant has waived the point by failing to raise it prior to this petition for rehearing. Appellant moved the trial court to make certain additional findings. These included novelty and usefulness, but they included neither invention nor obviousness. Appellant’s statement of points to be relied upon on the appeal complained that the trial court made no finding of lack of novelty and no finding that the subject matter of the claims was obvious. The statement of points also complained in general terms, without specifying particular conclusions or findings, that the court made conclusions of law not supported by findings of fact. The statement of points did not suggest that the court failed to make a sufficient finding regarding invention, unless that may be inferred from the allegation that it failed to find that the subject matter of the claims was obvious. Even if such an inference were drawn, it would not help appellant, for no such point was argued on the appeal. Appellant’s brief contained no suggestion that the trial court failed to make a finding regarding invention, or to make it in the proper place and form. On the contrary, the brief expressly stated that the court’s findings of fact, if supplemented or replaced by the additional findings which appellant requested the court to make, would satisfactorily cover the facts. As we have pointed out, the requested additional findings touch neither invention nor obviousness.
In accordance with our rule, points not presented for our consideration are disregarded. The petition for rehearing is denied.
STEPHENS, Associate Justice.
I concur in the grounds stated for denial of the petition for rehearing. But I adhere to my original dissent on the merits of the case.